Citation Nr: 0903312	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
neck and between the legs, as a result of exposure to 
herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at the Columbia, South Carolina RO in 
October 2007 and at a Travel Board Hearing chaired by the 
undersigned Veterans Law Judge in October 2008.  Transcripts 
of these hearings are associated with his claims folder.  


FINDINGS OF FACT

1.  The veteran did not serve on active duty in the Republic 
of Vietnam.

2.  The veteran does not have a current rash of the neck or 
between the legs.

3.  Diabetes mellitus was not present during active service 
or manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to active service.

4.  The veteran did not engage in combat with the enemy, and 
the occurrence of a claimed in-service stressor supporting 
the current diagnosis of PTSD is not established by credible 
supporting evidence.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a rash of the 
neck and between the legs is not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Diabetes mellitus was not incurred or aggravated during 
active service and the incurrence or aggravation of diabetes 
mellitus during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  
38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2008).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  The veteran's exposure to an herbicide agent will be 
presumed if he had such service.  38 C.F.R. § 
3.307(a)(6)(iii).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).

Analysis

Skin Rash 

The veteran claims that he has a rash on the neck and between 
his legs as a result of exposure to herbicides during active 
military service in Vietnam.  Specifically, he claims that 
while stationed in Thailand between 1971 and 1972, his duties 
included escorting and delivering supplies into Vietnam by 
aircraft once a week, for approximately nine months, and that 
he was exposed to herbicides during these trips into Vietnam.  
See October 2007 RO hearing transcript and October 2008 
Travel Board hearing transcript.  According to the veteran, 
he was given an ointment to use for the rash while in 
service, and after service he used Tinactin as well as a 
cream that he also uses for athlete's foot, given to him by a 
VA doctor.  See id.


Service medical records are negative for any complaints, 
treatment or diagnoses for a rash of the neck or between the 
legs and there was no evidence of a skin rash at the time of 
the veteran's discharge examination.  The post-service 
medical evidence of record is limited to VA outpatient 
treatment records from the VA Medical Center in Columbia, 
South Carolina and Greenville, North Carolina.  These record 
show that dermatophytosis of the foot is listed on the 
veteran's computerized problem list.  However, there is no 
competent medical evidence of record which shows that the 
veteran has ever been diagnosed with a skin rash of the neck 
or between his legs.  

The evidence of a current rash on the neck or between the 
legs is limited to the veteran's own statements.  This is not 
competent evidence of the claimed disabilities since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of the absence of any competent evidence of a skin 
rash of the neck and between the legs in service or 
thereafter, this claim must be denied.  

Diabetes Mellitus, Type II

Diabetes mellitus was not diagnosed until many years after 
service and there is no medical opinion that relates it to 
service.  The veteran testified that he was not officially 
diagnosed with diabetes mellitus until 2004 or 2005.  See 
October 2007 RO hearing transcript and October 2008 Travel 
Board hearing transcript.  

During his October 2007 and October 2008 hearings, the 
veteran testified that he initially experienced symptoms of 
diabetes such as feelings of weakness, low energy and blurred 
vision during military service, and that he sought treatment 
for his symptoms on several occasions at Wilford Hall in 
Texas as well as the hospital at Eglin Air Force Base in 
Florida.  He claims he was told that he was borderline 
diabetes and placed on a low sodium, low carbohydrate diet by 
a nurse practitioner at the VA Medical Center in Greenville 
in 1975 or 1976, and that in 2004 or 2005, he was finally 
definitively diagnosed with diabetes mellitus.  See id.  

Service medical records are negative for any evidence of 
complaints, treatment or diagnosis for diabetes mellitus, and 
there was no diagnosis of diabetes mellitus at the time of 
the veteran's discharge.  The post-service medical evidence 
of record is limited to VA outpatient treatment records.  
These records show that the veteran was first diagnosed with 
diabetes mellitus in 2004, and there is no evidence that the 
disability is related to his active military service.  
Accordingly, service connection for diabetes mellitus is not 
warranted on a direct basis.

The veteran also claims that he developed diabetes mellitus, 
type II as a result of his alleged exposure to herbicides 
during the aforementioned flight missions into Vietnam to 
deliver supplies.  As discussed above, the veteran's service 
records do not indicate that he served in Vietnam.  There is 
also no evidence to show that the veteran visited Vietnam 
while on active military duty.  Accordingly, the presumption 
of service connection based on exposure to herbicides in the 
Republic of Vietnam does not apply.

The presumption of service connection for chronic diseases 
diagnosed within one year following discharge from active 
duty is also inapplicable to this case because the evidence 
demonstrates that the disorder was initially manifested many 
years after the veteran's discharge from service.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

PTSD

Service personnel records indicate that the veteran served on 
active duty from June 1970 to March 1975, and that he served 
in Thailand from August 1971 to February 1971 and from 
February 1972 to September 1972.  They do not show service in 
the Republic of Vietnam.  

The veteran's service records do not show that he engaged in 
combat with the enemy and the veteran has no award or 
decoration that would suggest that he engaged in combat with 
the enemy.  Accordingly, the Board finds that credible 
supporting evidence is required to establish the occurrence 
of a stressor supporting a diagnosis of PTSD.

Service medical records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.

The veteran contends that he has PTSD which stems from 
traumatic events in service which include: attending public 
executions of Thai citizens on base; witnessing the robbery 
and death of a Captain; and witnessing the death of a staff 
sergeant named Pickett who died in an automobile accident 
while driving intoxicated.  See October 2007 RO hearing 
transcript and October 2008 Travel Board hearing transcript.

The evidence of record shows that the veteran has been 
diagnosed with PTSD.  Outpatient treatment records from the 
VA Medical Center in Greenville, South Carolina dated from 
July 2005 to June 2006 show the veteran's reports of the 
aforementioned prisoner executions on base and other 
upsetting things that he claims to have witnessed, and in 
March 2006, he had a positive PTSD screen.  The examiner 
noted at that time that the veteran was being treated in 
Mental Health for PTSD.  However, the examiner also noted 
that the veteran's diagnosis was still under investigation.  
Notes from the veteran's mental health group therapy sessions 
later in June 2006 show that the veteran was being treated 
for symptoms of PTSD and he was given an Axis I diagnosis of 
PTSD.

Although the veteran has been diagnosed during mental health 
group therapy with PTSD, the evidence of record does not show 
that this diagnosis was made based on a verified in-service 
stressor.  The absence of such a verified in-service stressor 
is the primary impediment to service connection in this case.  
That is, there is no competent evidence of record to 
corroborate the veteran's allegations that he witnessed 
public executions of Thai prisoners on base or any other 
upsetting things.  There is also no evidence to corroborate 
the veteran's claims that he witnessed the robbery and murder 
of a Captain, or the death of a staff sergeant Pickett in a 
drunken driving automobile accident.  The general information 
provided by the veteran is not sufficient to permit 
verification of the alleged stressors.  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The veteran was given the notice required by section 5103(a) 
in February 2006.  The Board notes that, even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).


The veteran was given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for a skin rash of the neck and between 
the legs is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for PTSD is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


